DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims filed on August 4, 2021 have been received and entered. Claims 1, 7have been canceled. Claims 1-20, 24-29 are pending in the instant application. 
Election/Restrictions
Applicant's election with traverse of claims 1-14 (group I) in the reply filed on October 30, 2020 was acknowledged.  Upon further consideration restriction requirement between invention of group I and II are hereby withdrawn and withdrawn claims 15-20 and 21-24 (group II) were rejoined with the elected invention. 

Priority
This his application is a 371 of PCT/JP2017/016246 filed on 04/24/2017 that claims priority from the foreign application JP 2016-086499 filed on 04/22/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/07/2021 and 10/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 
Claim 1-20, 24-29 are under consideration. 


New-Claim Rejections - 35 USC § 112- necessitated by amendments 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20, 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method for producing a cell population comprising Corin positive and/or Lrtml positive cells comprising: 
culturing  human pluripotent stem cells on Laminin-511 E8 coated plate in a medium comprising a Sonic hedgehog (SHH) signal stimulant and bFGF for 0.5 to 48 hours to maintain the stem cells in an undifferentiated state, and
culturing the cells obtained in step (1) in the presence of Laminin-511 E8i n a medium comprising  a BMP inhibitor,  a TGFP inhibitor, a GSK3P inhibitor and an SHH signal stimulant for time sufficient to produce a cell population comprising Corin positive and/or Lrtml positive cells, 
does not reasonably provide enablement for using pluripotent stem cells of any other species in a medium comprising a Sonic hedgehog (SHH) signal stimulant to maintain the stem cells in an undifferentiated state, using any an extracellular matrix medium comprising a Sonic hedgehog (SHH) signal stimulant to maintain the stem cells in an undifferentiated state or any treatment regimen  for any duration for using any one or more of any differentiation inducing factors to produce Corin positive and/or Lrtm1 positive cells..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
The claims are directed to a method for producing a mixed cell population comprising Corin positive and/or Lrtml positive cells comprising (1) and (2): (1) pre-conditioning pluripotent cells by performing adhesion culture of pluripotent stem cells in a medium for maintaining the stem cells in an undifferentiated state comprising any amount of Sonic hedgehog (SHH) signal stimulant, and any undifferentiated state-maintaining factor in the absence of feeder cells but in the presence of any extracellular matrix for from 0.5 to 48 hours, and then (2) culturing the cells obtained in (1) in a medium comprising any one or more differentiation-inducing factors for any duration and/or regimen to produce a mixed cell population comprising Corin positive and/or Lrtml positive cells. It is further disclosed that medium for medium for maintaining undifferentiated state in (1) further comprises a TGF beta inhibitor or a BMP inhibitor. , wherein the extracellular matrix is laminin or a fragment thereof.  Dependent claims further limits the ECM is laminin subsequently limiting laminin-511 E8.
The specification discussed that the invention featured methods for producing a mixed cell population comprising Corin positive and/or Lrtml positive cells, said method comprising iPSC of any origin. See example 1 of the specification. In particular, the working examples provided by the specification related to induction of Corin positive and/or Lrtml positive cells from hiPSC by maintaining  culture in a medium for maintaining undifferentiated state containing FGF2 (bFGF) on a plate coated with Laminin-511 E8. It is disclosed that 24-hours 
The specification however has failed to provide guidance correlating a method for producing a mixed cell population comprising Corin positive and/or Lrtml positive cells form any pluripotent cells other than human pluripotent stem cells or using any one or more differentiation-inducing factors for any duration. The claims broadly recite method steps that do not correlate to creation of Corin positive and/or Lrtml positive as embraced by the claims. Finally, the specification has failed to provide guidance with respect to use of pluripotent cell derived from any species or any morphogen treatment regimen as one or more differentiation inducing factor as embraced by the claims. Given the lack of guidance provided by the specification it would have required undue experimentation for one of skill in the art to practice the invention as claimed without a reasonable expectation of success.
Claims are directed to a mixed cell population comprising Corin positive and/or Lrtml positive cells from a population of human pluripotent cells derived from any species.  The guidance provided in the specification is limited to differentiation of human iPSC plated on Laminin-511 E8 in a medium containing specific combination of differentiation-inducing factors in a specific treatment regimen to produce corin positive and/or Lrtml positive cells (see example 1). In the instant case, specification does not teach the starting pluripotent stem cells from any species other than human pluripotent stemcells plated on Laminin-511 E8 in presence of any differentiation culture conditions or any other signaling molecule other than combination of TGF beta inhibitor, BMP inhibitor and GSK3beta inhibitor. The art teaches that the in vitro differentiation of Corin positive and/or Lrtml positive cells from human iPSC requires specific signaling molecule and dependent upon the extent, time and selection of morphogens for induction under in vitro conditions. Atkinson et al (British Journal of Pharmacology (2013) 169, 269–289) teaches “different kinase inhibitors affect mouse and human reprogramming  GSK3b (CHIR99021) inhibitors plus LIF results in the enrichment of germ-line competent ESCs, whereas human iPSCs cultured under the same conditions form bowl-shaped multi-potent stem cells with gene expression profiles resembling primitive neural stem cells (NSCs) (see page 276, col. 1, last para.). Du and Zhang (Stem Cells Dev. 2004; 13(4):372-81) teaches that the progenitor cells will be biased towards restricted positional identities corresponding to different locations along the body axis (Du and Zhang, 2004, pages 377-378). Du and Zhang states, “[t]here is not a single protocol that can be universally applied for all purposes” (page 377, col. 2, para. 2). This is further evidenced in Li et al (Nat Biotechnol. 2005 Feb;23(2):215-21)  exemplified that hES cells also appear to be more sensitive to morphogens in differentiation than are mouse ES cells reported in prior art. Li et al emphasize that pluripotent stem cell (ES cells) need to be neuralized and then regionalized to progenitors before differentiation into specialized neurons.. and these processes are not simply linear but perhaps overlapping (see page 219, col. 1, last para. bridging to col. 2, para. 1). In the instant case, claims as broadly recited does not provide any guidance with respect to culturing hiPSC in presence of shh agonist and TGF beta inhibitor and BMP inhibitor in specific stage of iPSC cells. As such" the specification solely provides specific guidance to culturing human pluripotent stern cells on a Laminin 511 E8 extracellular matrix for a total time period of 12 days that support the differentiation steps (to produce dopaminergic neuron progenitor cells). However, the specification fails to provide specific guidance to a culture of pluripotent stem cells on any other laminin isoform that could support the differentiation to produce Corin positive and/or Lrtml positive dopaminergic neuron progenitor cells. For example, Shibata (Cell Reports, 25: 1668-1679, 2018) teach that the 211 isoform of the ES fragment of laminin (LN211 E8) promotes differentiation into neural crest cells via Wnt activation, whereas LN332E8 promotes differentiation into corneal epithelial cells (abstract). Yan et al (Biomaterials, 2015, 73, 231-242) teach ECM can influence stem cell fate decisions by providing spectrum of stem cell niche microenvironment during tissue development (see abstract). The study in Yan indicates that the embryonic niche and the differentiated niche provided by tissue context-dependent ECMs derived from different PSC aggregates elicit distinct signaling to impact pluripotent stem cell fate (see page 240, col. 2, para.1). The specification fails to disclose resulting fate of culturing hIPSC on different ECM in presence of Shh agonist. In view of foregoing it is apparent that culturing pluripotent stem cell on different ECM or distinct isoform of laminin for a specific Ex parte Singh, 17 USPQ2d 1714 (BPAI 1991).  It is also well established in case law that the specification must teach those of skill in the art how to make and how to use the invention as broadly claimed.  In re Goodman, 29 USPQ2d at 2013 (Fed. Cir. 1994), citing In re Vaeck, 20 USPQ2d at 1445 (Fed. Cir. 1991).  An artisan would have to perform undue experimentation to determine the appropriate extent, stage of treatment with genus of differentiation factors that would specifically differentiate hiPS cells into Corin positive and/or Lrtml positive cells.

Withdrawn-Claim Rejections - 35 USC § 102
Claims 1-20, 24-29 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (WO/2015/034012, 03/12/2015). In view of Applicants’ amendment of base claim 1, introducing the limitation “pre-conditioning pluripotent cells by performing adhesion culture of pluripotent stem cells in a medium for maintaining the stem cells in an undifferentiated state comprising a Sonic hedgehog (SHH) signal stimulant”,  the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
 Claims 1-20, 24-29 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doi et al (Stem Cell Reports, 2014, 2, 337-350, IDS). The rejection is withdrawn for the reasons discussed supra. 

New-Claim Rejections - 35 USC § 103- necessitated by amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (WO/2015/034012, 03/12/2015) and Wu et al (Stem Cell Research (2010) 4, 38–49). 
It is noted that Examiner has relied on a U.S. published application no. 20160215260  (Takahashi et al) as being an English translation of the cited JP WIPO document, while relying solely on the WIPO document for the rejection.

Claims interpretation: The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003). It is relevant to note that claim 1, 3-7 recite the medium for maintaining undifferentiated state in step (1) further comprises a TGF beta inhibitor, a BMP inhibitor and bFGF. Thus, claim 1 , 3-7 require step (i) performing adhesion culture of pluripotent stem cells in a medium for maintaining the stem cells in an undifferentiated state comprising a Sonic hedgehog (SHH) signal stimulant, TGF beta inhibitor, a BMP inhibitor and bFGF in the absence of feeder cells but in the presence of an extracellular matrix for from 0.5 to 48 hours. Instant rejection is applied to the claims as they do not require any specific treatment regimen. 
With respect to claims 1-6, Takahashi et al teach a method of for producing a cell population, said method comprising (a) culturing pluripotent stem cells on laminin-511 E8 ( an extracellular matrix protein) in a medium containing SHH agonist Purmorphamine (limitation of claim 1, steps (a), a TGFbeta inhibitor A83-01, BMP inhibitor that is LDN 193189 and FGF signal transduction pathway agonist that  is bFGF  (see figure 1) (limitation of claims 3-6), culturing the cells in differentiation medium containing on an extracellular matrix in a medium containing GSK3beta inhibitor  (see para. 127) and then  sorting using a FACS with an anti-Lrtm1 antibody  to recover Lrtm1-positive cells (see para. 169) to obtain Lrtm1 positive cells. 

    PNG
    media_image1.png
    347
    706
    media_image1.png
    Greyscale

With respect to claim 7, Takahashi et al teach the period of adherent culture of the cells on an extracellular matrix in a medium containing BMP inhibitor, TGFβ inhibitor, SHH signal-stimulating agent, and FGF8 is no less than 1 day or preferably 2 days (48 hours) (see para. 132). 
Regarding claims 8-11, Takahashi et al teach that method comprises performing adhesion culture on ECM that is laminin-511 E8 (see figure 1 and para. 148-149, 168, 173).
With respect to claims 12-13, Takahashi et al teach method comprises (a) performing adherent culture of pluripotent stem cells on an extracellular matrix in a medium containing BMP inhibitor and a TGFβ inhibitor (see para. 124); (b) performing adherent culture of the cells obtained in Step (a) on an extracellular matrix in a medium containing BMP inhibitor, TGFβ inhibitor, SHH signal-stimulating agent, and FGF8 (para. 125);  (c) performing adherent culture of the cells obtained in Step (b) on an extracellular matrix in a medium containing BMP inhibitor, TGFβ inhibitor, SHH signal-stimulating agent, FGF8, and GSK3β inhibitor (para. 126); and  (d) performing adherent culture of the cells obtained in Step (c) on an extracellular matrix in a medium containing BMP inhibitor and GSK3β inhibitor (see para. 127). It is further disclosed that the method further requires a ROCK inhibitor Y (see figure 1, para. 31-32).
Regarding claim 14, Takahashi et al teach the method results in population of corin+ cells in that population that is about 40% (see figure 4, para. 161).
With respect to claims 15, 17, 24 and 26, Takahashi et al teach collecting Corin - and/or Lrtm1-positive cells from the cells obtained from the method discussed above and then (i) using a substance which binds to Corin and/or a substance which binds to Lrtm1; and (iii) performing 
 Regarding claims 16, 25, Takahashi et al teach that the method uses the substance which binds to Corin or said substance which binds to Lrtm1 is an antibody or an aptamer which binds to Corin or Lrtm1 (see claims 11 of ‘260 and para. 39).
With respect to claims 18-19, 27 and 28, Takahashi et al teach that the method comprises medium further comprising B27 Supplement, dibutryl cAMP and ascorbic acid (see para. 137, 168, 170, 173, 175, claim 3 of ‘260).
Regarding claims 20 and 29, Takahashi et al teach the method comprises performing suspension culture of the cells in a medium containing a neurotrophic factor for at least 7 days (see para. 140 ad claims 7 and 8 of ‘260). While Takahashi et al teach culturing pluripotent stem cells on laminin-511 E8 ( an extracellular matrix protein) in a medium containing SHH agonist Purmorphamine (limitation of claim 1, steps (a), a TGF beta inhibitor A83-01, BMP inhibitor that is LDN 193189 and FGF signal transduction pathway agonist that  is bFGF  (see figure 1) for day 48 hours but  differ from claimed invention by not including SHH signal stimulant from day 0 along with TGF beta inhibitor A83-01, BMP inhibitor that is LDN 193189. 
However, before the effective filing date of instant application, it was known that use of pluripotent stem cell cultured over two passages in presence of Shh and FGF2 maintained high level of Tra-160 (marker of pluripotency) that is comparable to the cells cultured in CM containing FGF2 (see figure 3A). The results shows human pluripotent stem cells remained undifferentiated in presence of Shh suggesting that Shh does not induce differentiation (see page 40, col. 2, para. 1). It is further disclosed that exogenous SHH is commonly added as a patterning factor in hESC neuronal differentiation protocols and exogenous SHH promotes differentiation toward the neuroectoderm lineage and increases Nestin-positive neural derivatives, but with no significant influences on mesodermal or endodermal lineages (see page 45, col. 1, para. 1).
Accordingly, in view of the teachings of Takahashi and Wu, it would have been obvious for one of ordinary skill in the art, at the time the claimed invention was made, to modify the method of Takahashi to further optimize the culture condition and duration of human iPS in presence of shh agonist and bFGF as in Wu to maintain PSC in undifferentiated state prior to initiating differentiation regimen in presence of different differentiation factor as disclosed by Takahashi to produce high yield of Lrtml positive cells with a reasonable expectation of success. It would have been prima facie obvious because method of In re Aller, Lacey, and Haft, 105 USPQ 233 (CCPA 1955): Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 C.C.P.A. (Patents) 830, 73 F.2d 931,24 USPQ 52; In re Waite et al., 35 C.C.P.A. (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 C.C.P.A. (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D. C. 324, 135 F.2d 11,57 USPQ 136. (Emphasis added). With regards to determining experimental parameters, such as time in culture, the court has held that "[d]iscovery of optimum value of result effective variable in known process is ordinarily within skill of art (In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980)).The limitation of culturing hiPS cells in presence of shh agonist with bFGF for maintaining pluripotency for a time period 2 days would be obvious in view of Wu and subsequent differentiation toward the neuroectoderm lineage during differentiation stage in 
Thus, as recited the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing that none of the reference teach the “pre-conditioning,” step | of the present claims. Takahashi teaches that the cells are first cultured as described in Miyazaki et al. at [0148]. A copy of Miyazaki is attached. Miyazaki teaches a method of propagating human pluripotent cell lines on Laminin E8 fragments. See Abstract. The cells were cultured for 4 to 8 days depending on the medium and the process repeated; see paragraph bridging pages 8 and 9. These cells are then subjected to disassociation in the Takahashi method then subjected to differentiation. Applicant continue to argue that Takahashi the cells went from the medium in which they were grown directly to disassociation and directly to differentiation. In the present claims, the cells from the growth medium are first pre-condition and only then disassociated and subject to differentiation. There is no motivation or reason found in the prior art to add this step. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged agonist for 24 hours prior to addition of additional factors such as TGF beta inhibitor, BMP inhibitor and GSK-3 beta inhibitor (emphasis added). However, claim 1, 3-6 as presented require step (1) of base claim to read as culturing pluripotent stem cells in a medium for maintaining the stem cells in an undifferentiated state comprising a Sonic hedgehog (SHH), signal stimulant, TGF beta inhibitor or a BMP inhibitor on a plate coated with ECM. It should be noted that the ultimate goal of pre-conditioning PSC is to keep the cells in undifferentiated state and prime for differentiation toward the neuroectoderm lineage during differentiation stage in presence of differentiation medium. As previously indicated, Wu et al. in describing a method for the culture of PSC shows that presence of Shh stimulant and FGF2 maintain high level of Tra-160 (marker of pluripotency) that is comparable to the cells cultured in CM containing FGF2 (see figure 3A). The human pluripotent stem cells remain undifferentiated in presence of Shh suggesting that Shh does not induce differentiation (see page 40, col. 2, para. 1). However, addition of exogenous SHH acts as a patterning factor in hESC neuronal differentiation protocols that promotes differentiation toward the neuroectoderm lineage (see page 45, col. 1, para. 1). Thus, Wu et al. cure the deficiency in Takahashi et al. for culture of PSC in medium containing bFGF and shh agonist prior to differentiation protocol to more efficiently  produce Lrtm positive cells. To the extent that Wu et al. describe the culture of PSC in presence of Shh agonist and bFGF, the rejection is applicable to the instant case. Applicants' selective reading of Takahashi et al. ignores the teachings of the reference of Wu et al. There is no requirement for Takahashi et al. to teach that which is clearly taught by Wu et al. A person of skill in the art would be motivated to apply the known technique of supporting the long term growth of iPS by culturing in presence of  shh agonist and bFGF  on laminin-511 E8 coated plate and facilitate differentiation in presence of different differentiation factors  for varying time using known methods that would have been routine optimization for producing higher yield of Lrtm1-positive cells as disclosed in Takahashi, with a reasonable expectation of success.
Examiner’s note: Should applicant amend the base claim to explicitly recite the pre-conditioning step followed by subsequent differentiation factor treatment regimen as depicted in figure 1 of the specification, instant obviousness rejection may be overcome pending further consideration. 
Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kirkeby et al (Translational Neuroscience • 3(4) • 2012 • 314-319). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632